69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tearchie HARRELL, Plaintiff--Appellant,v.Lieutenant BROOKS, Medical Department, Roanoke City Jail;Alvin Hudson, Sheriff, Roanoke City Jail,Defendants--Appellees.
No. 95-6831.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Tearchie Harrell, Appellant Pro Se.  William Fain Rutherford, Jr., Elizabeth Kay Dillon, Kevin Scott Blair, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Harrell v. Brooks, No. CA-94-273-R (W.D.Va. May 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.